Citation Nr: 1827518	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for tremors of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In February 2018, the Board granted service connection for diabetes mellitus and remanded the issues of service connection for peripheral neuropathy and tremors of the upper and lower extremities.
 
2.  Prior to the issuance of the February 2018 decision and remand, the Veteran died in December 2016.


CONCLUSIONS OF LAW

1.  A vacate of the February 16, 2018, Board decision and remand is warranted due to the Veteran's death.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904. 

Prior to the issuance of the Board's February 2018 decision and remand, the Veteran had passed away.  As the Board did not have jurisdiction of this appeal at that time, the issuance of the Board's February 2018 decision and remand constitutes an error requiring vacatur.  38 C.F.R. § 20.904.  Accordingly, the February 16, 2018, Board decision and remand is vacated in its entirety. 

II. Dismissal

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 



ORDER

The Board's February 16, 2018, decision and remand is vacated.

The appeal is dismissed.



		
A. C. MACKENZIE 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


